Order entered March 13, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00208-CV

            IN THE INTEREST OF R.L. AND A.L., CHILDREN

              On Appeal from the 303rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-18-20752

                                    ORDER

      Before the Court is appellant’s March 11, 2020 motion for an extension of

time to March 23rd to file her brief on the merits. Appellant mistakenly states in

her motion that her brief is due on March 13, 2020. Appellant’s brief, however, is

due on March 23rd, twenty days after the reporter’s record was filed. See TEX. R.

APP. P. 38.6(a). Accordingly, we DENY appellant’s motion as premature.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE